Citation Nr: 1225919	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  12-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to May 1955, from June 1955 to February 1958, from September 1961 to March 1963, and from January 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the RO in Reno, Nevada.

The Veteran appeared before the undersigned at a videoconference hearing in June 2012.  A transcript of the proceeding is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran last worked as a pilot in 1985. Affording him the benefit of the doubt, the Veteran's service-connected disabilities preclude him from securing and following some form of substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's claim for TDIU. This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Analysis

In this case, the Veteran claims that he is unemployable due primarily to his service-connected hearing loss and tinnitus disabilities (60 percent and 10 percent, respectively).  He is also service-connected for residuals of prostate cancer (40 percent).  He has a combined total disability rating of 80 percent. 
  
A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Here, the Board has considered the fact that the Veteran is no longer employed.  The Veteran is in receipt of an 80 percent combined disability evaluation for the following disabilities: hearing loss and tinnitus disabilities (60 percent and 10 percent, respectively), and residuals of prostate cancer (40 percent).  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16a for consideration of TDIU.

Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disability or disabilities.

Here, the Veteran last worked as a pilot in 1985 at which point he ended his career when he failed a periodic physical examination due to his hearing loss disability.  See Transcript [T.] page 4.  In terms of his education, it stated the he had a four years of college.  However, he has offered sworn testimony that he cannot function in a setting where there is background noise or where he cannot see the lips of a person with whom he is talking.  T. page 6.  Further, he has offered sworn testimony that since he ended his career as a pilot, he has tried to volunteer as a driver for VA but that he was unsuccessful as he could not hear what people were saying to him.  T. page 5.  While he indicated that he was receiving Social Security disability, a formal finding of unavailability has been made regarding any medical documents used in support of the Social Security disability decision.  

The appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358. Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  Here, the Board acknowledges that a June 2008 VA examination report dated prior to the present claim, indicated that his service-connected hearing loss, by itself, did not render him unemployable.  However, subsequently, he was granted service connection for prostate cancer in September 2010 as well as a higher rating in June 2011 for his worsened hearing loss.  In light of his worsened disability picture, and affording the Veteran the benefit of the doubt, the totality of the evidence, including a review of the Veteran's educational and vocational history, demonstrates that the service-connected disabilities, primarily the hearing loss and tinnitus disabilities, preclude him from obtaining substantially gainful employment.  Accordingly, the benefit sought on appeal is granted.




ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


